As filed with the Securities and Exchange Commission on November 12, 2015 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 QLOGIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0537669 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 26650 Aliso Viejo Parkway Aliso Viejo, California 92656(Address, Including Zip Code, of Principal Executive Offices) QLogic Corporation 2005 Performance Incentive Plan QLogic Corporation 1998 Employee Stock Purchase Plan (Full Title of the Plans) Jean Hu Acting Chief Executive Officer, Senior Vice President and Chief Financial Officer QLogic Corporation 26650 Aliso Viejo Parkway
